DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments, filed on 09/07/2022, with respect rejections of the claims under 35 U.S.C. 103, have been fully considered but they are not persuasive. 
Regarding independent claim 1, as amended, the main arguments of the applicant are, (1) the planes of KITAMURA et al are not arranged “in front of and/or behind one or more virtual models”; (2) it would not have been obvious to combine the Kitamura and Rakhovsky references.
The examiner respectfully disagrees. (1) The way of cutting the recording plane in Kitamura et al indeed makes the hologram planes intersecting with the original image. The amendment to claim 1 limits the arrangement of the one or more virtual hologram planes “in front of and/or behind one or more virtual models”. However, one or more virtual hologram planes include the scenario wherein there is only one virtual hologram plane. The recording plane without “cutting” may be mapped to the “one or more virtual hologram planes”. In that case, it is arranged in front of the original image, see Fig. 1. That reads on the claimed feature. In addition, in Rakhovsky, the VDHP may be considered in front of VOPP, see Figs. 1C and 2. Therefore Kitamura and Rakhovsky suggest the claimed feature.
(2) Kitamura and Rakhovsky use the same or similar technologies (computer generated holograms) to produce similar products. The computations in the computer generated holograms are essentially based on the same theory or principle.  A person having ordinary skill in the art before the effective filing date of the claimed invention would be able to modify the process of  Kitamura et al by introducing in the features of Rakhovsky, and vice versa. Therefore the proposed combination of Kitamura et al and Rakhovsky is proper. 
In summary, the combination of Kitamura et al and Rakhovsky renders claim 1 obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. The same rationale applies to the dependent claims. Therefore claims 1-7,9, 18-22, 24, 25, 27-32, 34, 36-43, and 50-54 remain rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 18-21, 32, 34, 36-37, 40-41, and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over KITAMURA et al (U.S. Pub. 2008/0057407 A1), and in view of RAKHOVSKY (U.S. Pub. 2015/0185696 A1).
Regarding claim 1, KITAMURA et al teaches a method for producing a hologram for security elements and/or security documents (paragraphs [0017]-[0021]), wherein 
            one or more virtual hologram planes are arranged in front of and/or behind one or more virtual models (Fig. 1, paragraph [0055], original image 10, recording medium 20. “In the embodiment here, an original image 10 and a recording medium (recording surface) 20 are each horizontally divided by a multiplicity of parallel lines (parallel sections) to define a multiplicity of linear areas.” Note: one or more virtual hologram planes include the scenario wherein there is only one virtual hologram plane. The recording plane without division may be mapped to the “one or more virtual hologram planes”. In that case, it is arranged in front of the original image, see Fig. 1. That reads on the claimed feature. In addition, in Rakhovsky, used as a secondary reference below, the VDHP may be considered in front of VOPP, see Figs. 1C and 2.), 
            one or more virtual light sources are arranged on one or more partial regions of the surface of one or more of the virtual models (paragraph [0056], “Each of the individual areas A1r, A1g, A1b, A2r, A2g, A2g, . . . , Amr, Amg, Amb, . . . , AMr, Amg, Amb on the original image 10 becomes a linear area having point light sources lining up in a row.”),   
            one or more phase images are calculated from the virtual total electromagnetic fields in the one or more zones (paragraphs [0021-[0022], [0057], [0072], synthetic light;  “Thus, the object waves 1 having the densities of these capitals "A", "B", . . . , "H" at the pixel positions i at the same time depending on the directions of parallaxes are synthesized. By recording the phase and amplitude of the object waves 1 on holographic, there is the CGH 12 obtained, which is capable of selectively reconstructing images I1, I2, . . . , Im differing depending on the directions of parallaxes.”),
             a height profile of the hologram is calculated from the one or more phase images and the height profile of the hologram is incorporated into a substrate to provide the hologram (paragraphs [0023], [0065], “In this case, at the step of recording on the recording medium the amplitude information and phase information found on the individual computation points, interference fringes of object light and reference light at the computation points may be recorded on the recording medium, or the phase may be recorded with the depth of a groove in a three-dimensional cell having said groove in one surface while the amplitude may be recorded with the width of said groove.”).
KITAMURA et al does not explicitly teach, but suggests one or more virtual electromagnetic fields are calculated starting from at least one of the virtual light sources in one or more zones of the one or more virtual hologram planes, in the one or more zones, in each case, a virtual total electromagnetic field is calculated on the basis of the sum of two or more, of the virtual electromagnetic fields in the respective zone (see the computation of the interference fringes in paragraphs [0057]-[0058].).
RAKHOVSKY, in the same field of endeavor, teaches one or more virtual electromagnetic fields are calculated starting from at least one of the virtual light sources in one or more zones of the one or more virtual hologram planes, in the one or more zones, in each case, a virtual total electromagnetic field is calculated on the basis of the sum of two or more, of the virtual electromagnetic fields in the respective zone (see paragraphs [0073]-[0081], particularly equations (1) and (3)). As KITAMURA et al and RAKHOVSKY are combined, i.e., using the virtual electromagnetic fields in RAKHOVSKY for the computation of the interference fringes, one would obtain the claimed features. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in KITAMURA et al and RAKHOVSKY to obtain the claimed features.
Regarding claim 2, the combination of KITAMURA et al and RAKHOVSKY would suggest the method according to claim 1, wherein one or more of the virtual models are in each case formed as a virtual 2D model or as a virtual 3D model (KITAMURA et al: paragraph [0055], the original image may be 2D or 3D (stereoscopic)).
Regarding claim 3, the combination of KITAMURA et al and RAKHOVSKY would suggest the method according to claim 1, wherein the virtual electromagnetic field, which starts from two or more of the virtual light sources has the same intensity and/or the same intensity distribution over one or more ranges of solid angles (RAKHOVSKY : paragraph [0036], “Amplitude distribution can be spherical”.).
Regarding claim 4, the combination of KITAMURA et al and RAKHOVSKY would suggest the method according to claim 1, wherein the virtual electromagnetic field, which starts from two or more of the virtual light sources, has different intensities and/or different intensity distributions over one or more ranges of solid angles (RAKHOVSKY: paragraph [0036], “Amplitude distribution can be spherical, or subjected to additional modulation, like Gaussian.”).
Regarding claim 5, the combination of KITAMURA et al and RAKHOVSKY would suggest the method according to claim 1, wherein the virtual electromagnetic field, which starts from one or more of the virtual light sources has an isotropic or an anisotropic intensity distribution over one or more ranges of solid angles (RAKHOVSKY: paragraph [0036], “Amplitude distribution can be spherical, or subjected to additional modulation, like Gaussian.”).
Regarding claim 6, the combination of KITAMURA et al and RAKHOVSKY would suggest the method according to claim 1, wherein one or more of the virtual light sources form a virtual point light source (KITAMURA et al: paragraph [0056], virtual point light source).
Regarding claim 7, the combination of KITAMURA et al and RAKHOVSKY would suggest the method according to claim 1, wherein the beam cone of the virtual light source, is restricted to a range of solid angles of ±45°, by means of a virtual aperture (RAKHOVSKY: paragraph [0011], “Therefore, after diffraction on first virtual unit cells plurality FVLW becomes divergent with aperture angle dependent on image elements size, their mutual disposition and phases distribution.” The choice of  actual degrees is a design choice.) .
Regarding claim 9, the combination of KITAMURA et al and RAKHOVSKY would suggest the method according to claim 1, wherein the virtual light sources which are arranged on one or more of the partial regions of the surface of one of the virtual models, are arranged periodically on the surface of the virtual model in at least one direction and/or are arranged randomly or pseudo-randomly on the surface of the virtual model in at least one direction (KITAMURA et al: paragraph [0056], lining up in a row).
Regarding claim 18, the combination of KITAMURA et al and RAKHOVSKY would suggest the method according to claim 1, wherein the virtual model or each of the two or more virtual models is assigned to two or more of the virtual hologram planes and the one or more virtual electromagnetic fields starting from the one or more virtual light sources of the assigned virtual model or of the assigned virtual models are calculated in the one or more zones of the respective virtual hologram plane (see KITAMURA et al: paragraphs [0055] [0057], for one-to-one relations between areas in 10 and 20, and the interference fringes computation, also see the double integrations in equations (1) and (3) in RAKHOVSKY for the virtual electromagnetic field computation).
Regarding claim 19, the combination of KITAMURA et al and RAKHOVSKY would suggest the method according to claim 1, wherein to calculate the one or more phase images, the virtual total electromagnetic fields are superimposed by two or more of the zones which are zones of different ones of the virtual hologram planes. (RAKHOVSKY: paragraphs [0079]-[0082], calculation of phase in the second virtual unite cells)
Regarding claim 20, the combination of KITAMURA et al and RAKHOVSKY would suggest the method according to claim 1, wherein the two or more zones superimposed to calculate the one or more phase images overlap at least partially in relation to the predefined reference direction with the result that two or more motifs provided by different zones in the provided hologram are generated in intersecting regions of surface of the provided hologram in relation to the predefined reference direction (RAKHOVSKY: Fig. 3, and paragraph [0053] first net overlapping virtual image elements).
Regarding claim 21, the combination of KITAMURA et al and RAKHOVSKY would suggest the method according to claim 1, wherein the two or more zones superimposed to calculate the one or more phase images do not overlap in relation to the predefined reference direction (RAKHOVSKY: Fig. 3, and paragraph [0053] first net overlapping only the space between the virtual image elements).
Regarding claim 32, the combination of KITAMURA et al and RAKHOVSKY would suggest the method according to claim 1, wherein in one or more zones, in each case, a virtual total electromagnetic field is calculated on the basis of the sum of two or more, of the virtual electromagnetic fields in the respective zone multiplied by one or more virtual reference fields of one or more virtual reference light sources in the one or more zones (RAKHOVSKY: Figs. 6,7, VRF).
Regarding claim 34, the combination of KITAMURA et al and RAKHOVSKY would suggest the method according to claim 1, wherein the propagation direction of one or more of the virtual reference fields has an angle of between 10° and 50°, relative to the surface normal or relative to the average surface normal of one or more of the virtual hologram planes and/or the beam cone of one or more of the virtual reference light sources has an opening angle of between 0° and 45°, and/or one or more of the virtual reference light sources have a spacing from one or more of the virtual hologram planes of between 0.01 m and 10 m (RAKHOVSKY: Figs. 6,7, VRF. Light source O” of VRF has opening angle, and a spacing from VDH. The actual quantities are design choice.).
Regarding claim 36, the combination of KITAMURA et al and RAKHOVSKY would suggest the method according to claim 1, wherein during the calculation of the height profile of the provided hologram one or more of the phase images are transformed, into one or more assigned height profiles, wherein the height profile of the provided hologram is calculated by means of superimposition and/or gridding of the height profiles assigned to the one or more phase images (KITAMURA et al: paragraph [0023], “the phase may be recorded with the depth of a groove in a three-dimensional cell having said groove in one surface while the amplitude may be recorded with the width of said groove”).
Regarding claim 37, the combination of KITAMURA et al and RAKHOVSKY would suggest the method according to claim 1, wherein one or more of the assigned height profiles are incorporated into a substrate to provide the hologram (KITAMURA et al: paragraph [0023], “the phase may be recorded with the depth of a groove in a three-dimensional cell having said groove in one surface while the amplitude may be recorded with the width of said groove”).
Regarding claim 40, the combination of KITAMURA et al and RAKHOVSKY would suggest the method according to claim 1, wherein the assigned height profiles and/or the height profile of the provided hologram are or is incorporated into the substrate by means of a method selected from: laser beam lithography, electron beam lithography (RAKHOVSKY : paragraph [0006], “a holographic lithography which is based on image formation with the use of a special holographic mask and a laser beam of high coherency”).
Regarding claim 41, the combination of KITAMURA et al and RAKHOVSKY would suggest the method according to claim 1, wherein the assigned height profiles and/or the height profile of the provided hologram are or is incorporated into the substrate by means of a replication method (KITAMURA et al : paragraph [0063], “Finally, at step ST7, those data are recorded in the medium by means of an EB lithography system, producing the end CGH.”).
Regarding claim 53, the combination of KITAMURA et al and RAKHOVSKY would suggest the method according to claim 1, wherein at least one or more of the second regions at least partially overlap one or more of the first regions (RAKHOVSKY: Fig. 3, and paragraph [0053], the virtual image elements and background space may be considered as first and second regions. The virtual image elements over the ground.).
Regarding claim 54, the combination of KITAMURA et al and RAKHOVSKY would suggest the method according to claim 1, wherein the one or more first regions do not overlap the one or more second regions (RAKHOVSKY: Fig. 3, and paragraph [0053], the virtual image elements and background space may be considered as first and second regions. The space without virtual image elements.).
Claims 22, 24-25, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over KITAMURA et al, and in view of RAKHOVSKY, as applied to claim 1 above, and further in view of Scheibenstock et al (U.S. Pub. 2007/0195389 A1).
Regarding claim 22, the combination of KITAMURA et al and RAKHOVSKY remains as applied to claim 1 above. However, the combination does not show wherein one or more of the virtual hologram planes in one or more of the zones have a curvature different from zero at least along a reference direction.
Scheibenstock et al, also in the same field of endeavor, teaches wherein one or more of the virtual hologram planes in one or more of the zones have a curvature different from zero at least along a reference direction (paragraph [0095], “In the calculation of the hologram function, that is to say the dot distribution to be written to the storage medium, it may furthermore be taken into account that the pitch of the dot distribution becomes narrower on account of the curvature of the hologram surface when viewed in the direction of the propagation of the read beam depending on the angular deviation of the surface from 90o.”). As Scheibenstock et al is combined with KITAMURA et al and RAKHOVSKY, i.e., taking account of the curvature of the hologram surface in the calculation of the hologram function, one would obtain the claimed features. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in KITAMURA et al, RAKHOVSKY and Scheibenstock et al to obtain the claimed features.
Regarding claim 24, the combination of KITAMURA et al and RAKHOVSKY , and Scheibenstock et al would suggest the method according to claim 1, wherein one or more of the virtual hologram planes in one or more of the zones have a predetermined curvature progression, and wherein in that the virtual total electromagnetic field in the one or more zones is calculated in each case on the basis of the virtual electromagnetic fields of one or more first ones of the one or more virtual models, with the result that the provided hologram is partially or completely detectable for an observer and/or for a sensor when the substrate is bent or curved according to the curvature progression of the one or more zones (Scheibenstock et al: paragraphs [0023]-[0034], [0095], calculation of a computer-generated hologram arranged on a non-planar surface). The rationale of combination for claim 22 above is incorporated herein and claims 25, 27-30 below.
Regarding claim 25, the combination of KITAMURA et al and RAKHOVSKY , and Scheibenstock et al would suggest the method according to claim 1, wherein the one or more first motifs is detectable for an observer and/or for a sensor completely above and/or underneath and/or within the plane spanned by the substrate when the substrate is bent or curved according to the curvature progression of the one or more zones, wherein the distance between one or more of the first motifs and the plane spanned by the substrate is between −30 mm and +30 mm (Scheibenstock et al discloses the curved surface for hologram. The claimed scenario is similar to the configuration in Fig. 9 of KITAMURA et al. The distance between the observed object and the substrate is configurable.).
Regarding claim 27, the combination of KITAMURA et al and RAKHOVSKY , and Scheibenstock et al would suggest the method according to claim 1, wherein the virtual total electromagnetic fields in the one or more first zones is calculated in each case on the basis of the virtual electromagnetic fields of the one or more first virtual models and the virtual total electromagnetic fields in the one or more second zones is calculated in each case on the basis of the virtual electromagnetic fields of the one or more second virtual models, with the result that one or more first motifs assigned to the one or more first virtual models become partially or completely detectable for an observer and/or a sensor when the substrate is bent or curved according to the curvature progression of the one or more first zones, and wherein one or more second motifs assigned to the one or more second virtual models become partially or completely detectable for an observer and/or a sensor when the substrate is bent or curved according to the curvature progression of the one or more second zones (Scheibenstock et al: paragraphs [0023]-[0034], [0095], calculation of a computer-generated hologram arranged on a non-planar surface. RAKHOVSKY: multiple objects in Figs. 10 and 11.).
Regarding claim 28, the combination of KITAMURA et al and RAKHOVSKY , and Scheibenstock et al would suggest the method according to claim 1, wherein the virtual total electromagnetic fields in the one or more first zones are calculated in each case on the basis of the virtual electromagnetic fields of the one or more first virtual models and/or in that the virtual total electromagnetic fields in the one or more second zones are calculated in each case on the basis of the virtual electromagnetic fields of the one or more second virtual models such that a first portion of the one or more first motifs assigned to the one or more first virtual models and/or that a second portion of the one or more second motifs assigned to the one or more second virtual models is detectable for an observer and/or for a sensor when the substrate is bent or curved (Scheibenstock et al: paragraphs [0023]-[0034], [0095], calculation of a computer-generated hologram arranged on a non-planar surface. RAKHOVSKY: multiple objects in Figs. 10 and 11.).
Regarding claim 29, the combination of KITAMURA et al and RAKHOVSKY , and Scheibenstock et al would suggest the method according to claim 1, wherein the virtual total electromagnetic fields in the one or more first zones are calculated in each case on the basis of the virtual electromagnetic fields of the one or more first virtual models and/or wherein the virtual total electromagnetic fields in the one or more second zones are calculated in each case on the basis of the virtual electromagnetic fields of the one or more second virtual models such that one or more first motifs assigned to the one or more first virtual models and/or that one or more second motifs assigned to the one or more second virtual models, are not detectable for an observer and/or for a sensor, when illuminated with non-collimated light (Scheibenstock et al: paragraphs [0023]-[0034], [0095], calculation of a computer-generated hologram arranged on a non-planar surface. RAKHOVSKY: multiple objects in Figs. 10 and 11.).
Regarding claim 30, the combination of KITAMURA et al and RAKHOVSKY , and Scheibenstock et al would suggest the method according to claim 1, wherein the virtual total electromagnetic fields in the one or more first zones are calculated in each case on the basis of the virtual electromagnetic fields of the one or more first virtual models and the virtual total electromagnetic fields in the one or more second zones are calculated in each case on the basis of the virtual electromagnetic fields of the one or more second virtual models, with the result that one or more first motifs assigned to the one or more first virtual models become partially or completely detectable for an observer and/or a sensor when the substrate is aligned according to the alignment of the one or more first zones, and that the one or more second motifs assigned to the one or more second virtual models become partially or completely detectable for an observer and/or a sensor when the substrate is aligned according to the alignment of the one or more second zones (Scheibenstock et al: paragraphs [0023]-[0034], [0095], calculation of a computer-generated hologram arranged on a non-planar surface. RAKHOVSKY: multiple objects in Figs. 10 and 11.).
Claims 31, 42-43, and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over KITAMURA et al, and in view of RAKHOVSKY, as applied to claim 1 above, and further in view of Tompkin et al (U.S. Pub. 2015/0224809 A1, already of record).
Regarding claim 31, the combination of KITAMURA et al and RAKHOVSKY remains as applied to claim 1 above. However, the combination does not show wherein two or more of the zones are assigned in each case to one of the virtual hologram planes and the virtual total electromagnetic fields in the one or more zones are calculated in each case on the basis of the virtual electromagnetic fields of the one or more zones, with the result that when the substrate is tilted and/or rotated one or more of the virtual models are partially or completely detectable by an observer and/or by a sensor as a sequence of one or more motifs assigned to the one or more virtual models.
Tompkin et al, also in the same field of endeavor, teaches the result (of observed hologram) that when the substrate is tilted and/or rotated one or more of the virtual models are partially or completely detectable by an observer and/or by a sensor as a sequence of one or more motifs assigned to the one or more virtual models (paragraph [0006], “These different transmissive diffraction structures are here preferably designed such that, when observed in transmitted light against a light source radiating white light, they display different color-change effects when the security element is tilted and/or turned, in particular they differ in relation to the tilt angle and/or turn angle at which a color is generated, or in relation to the color value which is generated at a particular tilt angle and/or turn angle.”). It is noted that RAKHOVSKY discloses the relevant electromagnetic filed computation,( see claim 1 above). As Tompkin et al is combined with KITAMURA et al and RAKHOVSKY, one would obtain the claimed features. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in KITAMURA et al, RAKHOVSKY and Tompkin et al to obtain the claimed features.
Regarding claim 42, the combination of KITAMURA et al and RAKHOVSKY , and Tompkin et al would suggest the method according to claim 1, wherein the assigned height profiles and/or the height profile of the provided hologram are or is incorporated into a film by means of the methods electroplating, recombination and roll-to-roll replication (Tompkin et al: paragraph [0052], “The security element is preferably formed of a laminating film, a transfer layer of a transfer film, a security thread or a label.”). The rationale of combination for claim 31 is incorporated herein and claims 43, 51-52 below.
Regarding claim 43, the combination of KITAMURA et al and RAKHOVSKY , and Tompkin et al would suggest the method according to claim 1, wherein the assigned height profiles and/or the height profile of the provided hologram are or is incorporated into a thin-film structure (Tompkin et al: paragraph [0051], thin-film).
Regarding claim 51, the combination of KITAMURA et al and RAKHOVSKY , and Tompkin et al would suggest the method according to claim 1, wherein the height profile of at least one further optically variable structure, selected from: a diffractive relief structure, a zero-order diffraction structure, a blazed grating, a micromirror structure, an isotropic or anisotropic matte structure, a microlens structure, is incorporated into the substrate in addition to the assigned height profiles and/or the height profile of the hologram (Tompkin et al: paragraphs [0006], [0049],  zero-order transmitted-light diffraction effects).
Regarding claim 52, the combination of KITAMURA et al and RAKHOVSKY , and Tompkin et al would suggest the method according to claim 1, wherein the assigned height profiles and/or the height profile of the hologram are or is incorporated into one or more first regions of the substrate and wherein the height profile of the at least one further optically variable structure is incorporated into one or more second regions of the substrate (Tompkin et al: paragraph [0051], optically variable OVI effect inks (OVI=Optically Variable Inks)).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over KITAMURA et al, and in view of RAKHOVSKY, as applied to claim 1 above, and further in view of Futterer et al (U.S. Pub. 2011/0122467 A1).
Regarding claim 38, the combination of KITAMURA et al and RAKHOVSKY remains as applied to claim 1 above. However, the combination does not show wherein the assigned height profiles and/or the height profile of the provided hologram are or is encoded as a grayscale image, in which the grayscale values are assigned to height values.
Futterer et al, also in the same field of endeavor, teaches wherein the assigned height profiles and/or the height profile of the provided hologram are or is encoded as a grayscale image, in which the grayscale values are assigned to height values (paragraphs [0293]-[0308], encoding amplitude and phase values in greyscale elements). As Futterer et al is combined with KITAMURA et al and RAKHOVSKY, one would obtain the claimed features. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in KITAMURA et al, RAKHOVSKY, and Futterer et al to obtain the claimed features.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over KITAMURA et al, and in view of RAKHOVSKY, as applied to claim 1 above, and further in view of Greiner et al (U.S. 7,773,842 B2).
Regarding claim 39, the combination of KITAMURA et al and RAKHOVSKY remains as applied to claim 1 above. However, the combination does not show wherein the difference between the minimum height value of the height profile incorporated into the substrate and the maximum height value of the height profile incorporated into the substrate corresponds to an optical path difference of half or a multiple of half of a reference wavelength, in the case of the formation of the provided hologram as a reflection hologram, or wherein the difference between the minimum height value of the height profile incorporated into the substrate and the maximum height value of the height profile incorporated into the substrate corresponds to an optical path difference of a reference wavelength or a multiple of a reference wavelength, in the case of the formation of the provided hologram as a transmission hologram.
It is seen that the minimum/maximum height values of the height profile and the reference wavelength are all parameters that one may choose.  Greiner et al discloses that in order to properly choose these parameters, the correlation between the minimum/maximum height values of the height profile, which would be represented by the phase difference in the hologram computation, and the reference wavelength should be considered (column 22, lines 4-14, “Larger phase differences correlated with proportionately larger spatial displacements between constituent facets of the diffractive elements may be implemented to achieve reflective amplitude control as well. However, one must consider that, in general, the reflectivity of the diffractive element will exhibit a stronger wavelength-dependence as the maximum optical path difference between diffractive facets is increased.”). Therefore the combination of  KITAMURA et al, RAKHOVSKY, and Greiner et al would render the claimed features obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over KITAMURA et al, and in view of RAKHOVSKY, as applied to claim 1 above, and further in view of Hansen et al (U.S. Pub. 2011/0212387 A1, already of record).
Regarding claim 50, the combination of KITAMURA et al and RAKHOVSKY remains as applied to claim 1 above. However, the combination does not show wherein the assigned height profiles and/or the height profile of the hologram are or is incorporated into the substrate by exposure of a volume hologram material, wherein the assigned height profiles and/or the height profile of the hologram are or is determined here by the progression of the Bragg planes of the volume hologram generated hereby.
Hansen et al, also in the same field of endeavor, teaches wherein the assigned height profiles and/or the height profile of the hologram are or is incorporated into the substrate by exposure of a volume hologram material, wherein the assigned height profiles and/or the height profile of the hologram are or is determined here by the progression of the Bragg planes of the volume hologram generated hereby (paragraphs [0003], [0036],“Volume holograms, also referred to as white light holograms or Lippmann holograms, in contrast to surface holograms, are based on light diffraction at the Bragg planes of a transparent layer which has local refractive index differences.”). As Hansen et al is combined with KITAMURA et al and RAKHOVSKY, one would obtain the claimed features. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in KITAMURA et al, RAKHOVSKY, and Hansen et al to obtain the claimed features.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613